Cardona, P. J. (concurring in part and dissenting in part).
We agree with the majority that the order must be reversed. We would, however, not grant the application based upon this record. In a proceeding of this type, certainly the rights of the proposed adoptive parent must be protected; however, the best interest of the child is, at a minimum, of equal significance. After examining the petition and making some initial inquiries, Family Court correctly determined that a hearing was necessary to decide whether petitioner should be certified as a qualified adoptive parent. The hearing was conducted before the court in much the same manner as a default — only petitioner put in proof. No proof was adduced on behalf of the child, who was not represented. As the record demonstrates in this case, this type of hearing places the court in a very difficult and sensitive position because issues bearing upon the best interest of the child, such as petitioner’s alcoholism, his child-rearing qualifications and those of his live-in male companion, cannot be fully explored absent an advocate for the child. Family Court Act § 249 (a) allows Family Court, "on its own motion”, to appoint a Law Guardian when the court believes that such an appointment would serve the purposes of the Family Court Act. Certainly, one of the primary purposes of the Family Court Act is to promote a child’s best interest. Under the circumstances herein, the court should appoint a Law Guardian who can examine the various witnesses produced by petitioner and call additional witnesses when necessary, and in this way assure that all issues bearing upon the best interest of the child are developed. The child was not given that opportunity in this case.
The majority suggests that a court could appoint a Law *84Guardian at a later stage of the adoption proceeding and not during the certification process. We respectfully disagree. As the majority notes, any person seeking to commence a private-placement adoption must, prior to filing an adoption petition and prior to obtaining physical custody of a child, obtain certification as a qualified adoptive parent. The primary purpose of the certification process is to prevent harm to a child by not allowing an unfit person to obtain temporary physical custody of a child pending adoption approval (see, Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 115-d, 1994 Pocket Part, at 133). To effectuate the purpose of the certification statute, a thorough inquiry into fitness must be done at that stage and must precede placement of the child with a prospective adoptive parent.
The entrustment of a child, whether identified or not, to the care of a prospective adoptive parent is no less significant than the determination of custody and, therefore, deserving of the same protections. Both involve a tremendous responsibility and, certainly, there should be no compromises in deciding this most important issue. Once Family Court decided in the instant case that a hearing was necessary before determining the certification application, it is our belief that a Law Guardian should have been appointed and, therefore, we would remit the matter to Family Court for a new hearing.
Mercure and Peters, JJ., concur with White, J.; Cardona, P. J., and Weiss, J., concur in part and dissent in part in a separate opinion by Cardona, P. J.
Ordered that the order is reversed, on the law and the facts, without costs, and application granted.